Appellant has filed a motion for a rehearing in which he asserts that we erred in the original disposition of this case because the opinion is contrary to the law and the facts. His motion is too general in that it does not point out wherein the opinion *Page 468 
is contrary to the law and the facts. However we have again examined the record and remain of the opinion that the case was properly disposed of on the original submission.
The motion for rehearing is therefore overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.